                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as           )
The Tofurky Company; and                              )
The Good Food Institute, Inc.,                        )
                                                      )
        Plaintiffs,                                   )
                                                      )
v.                                                    )       No. 2:18-cv-4173-FJG
                                                      )
Mark Richardson, in his official capacity as          )
Cole County Prosecuting Attorney and                  )
on behalf of all Missouri Prosecuting Attorneys,      )
                                                      )
        Defendants.                                   )

                       MOTION FOR PRELIMINARY INJUNCTION

        Plaintiffs, pursuant to Federal Rule of Civil Procedure 65(a), move this Court for entry of

a preliminary injunction enjoining the enforcement of Mo. Rev. Stat. § 265.494(7) during the

pendency of this action.

        Entry of a preliminary injunction is appropriate in this case because (for the reasons set

forth in the accompanying suggestions in support) Plaintiffs are likely to succeed on the merits,

there is ongoing irreparable harm to Plaintiffs, the ongoing harm to Plaintiffs absent an

injunction outweighs any harm an injunction would cause, and the issuance of an injunction is in

the public interest.

        Bond should be set at $100.00.

        Plaintiffs request an evidentiary hearing.




          Case 2:18-cv-04173-FJG Document 23 Filed 10/30/18 Page 1 of 3
                           Respectfully submitted,

                           /s/ Anthony E. Rothert
                           Anthony E. Rothert, #44827
                           Jessie Steffan, #64861
                           ACLU of Missouri Foundation
                           906 Olive Street, Suite 1130
                           St. Louis, Missouri 63101
                           Phone: (314) 652-3114

                           Gillian R. Wilcox, #61278
                           ACLU of Missouri Foundation
                           406 W. 34th Street, Suite 420
                           Kansas City, MO 64111
                           Phone: (816) 470-9938

                           Matthew Liebman*
                           Alene Anello*
                           Animal Legal Defense Fund
                           525 E. Cotati Ave.
                           Cotati, California 94931
                           Phone: (707) 795-2533

                           Jessica Almy*
                           The Good Food Institute
                           1380 Monroe St. NW #229
                           Washington, DC 20010
                           Phone: (866) 849-4457

                           * admitted pro hac vice

                           Attorneys for Plaintiffs




Case 2:18-cv-04173-FJG Document 23 Filed 10/30/18 Page 2 of 3
                              CERTIFICATE OF SERVICE

      A copy of the foregoing was served on all counsel of record by operation of the Court’s

CM/ECF system on October 30, 2018.

                                           /s/ Anthony E. Rothert




        Case 2:18-cv-04173-FJG Document 23 Filed 10/30/18 Page 3 of 3
